DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 09/28/2021 has been reviewed by the examiner in view of prior art of records Lau (US 2010/0316224 A1), and the prior art of records Lau fails to teach the cited claim limitations of “a second filter, coupled between the output terminal of the first filter and the second input terminal of the first subtraction circuit; wherein the crossover circuit produces the first driving signal according to a first output signal of the first subtraction circuit; wherein the crossover circuit produces the second driving signal according to a second output signal of the first filter”. Prior art Lau teaches a speaker system with each stereo channel. Each stereo channel are scaled by a spread value and delays by a predetermined time interval. A digital filter applied to each channel emphasize certain sound characteristics and the delay value can be fixed or adjustable. The processed copies are then subtracted from the opposite channel and added to their originating channel. However, prior art Lau fails to teach the cited claim limitations of “a second filter, coupled between the output terminal of the first filter and the second input terminal of the first subtraction circuit; wherein the crossover circuit produces the first driving signal according to a first output signal of the first subtraction circuit; wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



January 18, 2022
/SIMON KING/Primary Examiner, Art Unit 2653